  

Exhibit 10.1

 

 

 

                                                                                                    
Re:     Board of Director Compensation - -

                                                                                                        
       Restricted Stock Unit Award

 

Dear __________:

        The purpose of this letter is to confirm that, effective ____________,
______, you have been awarded ________ restricted stock units of Talbots stock
under the Talbots Director ______ Plan as part of your compensation for service
as a Talbots director. [Pursuant to the stock ownership guidelines which are
part of the approved director compensation program, ________ of these share
units will be mandatorily deferred into the Director Deferred Compensation
Program until the date of cessation of your service on the Board.]

        The ______ share units awarded will be subject to a _____ [year]
[monthly] vesting period established under the program, and will therefore vest
on ___________. At such time, ______ shares will be issued to you in your name
[and the balance will be deferred until you leave the Board].

        The Talbots Human Resource Department will provide you with additional
information in the near future on other particulars of the program. In the
interim, please let me know if I can assist in any way.

                                                                                                       
Very truly yours,

                                                                                                        

                                                                                                        
Richard T. O’Connell, Jr.

                                                                                                       
 Secretary

 

RTOC:LM

Enc.